Cooper, C, J.,
delivered the opinion of the court.
The character of the injury inflicted upon the complainants’ land by reason of the obstruction by the locks and gates placed by the defendants in the stream, by which the overflowing waters of the river are returned to it, warrants the interposition of a court of equity to prevent the injury by the writ of injunction. It is true that ordinarily the complainant is required to establish the fact of injury by an action at law before a court of equity will interfere, *379but where, as in this case, the injury is manifest, the right clear, and the nuisance a continuing one or of a constantly recurring character, and satisfaction can only be had by repeated suits at law, a court of equity is the appropriate tribunal to relieve, since once for all the right may be established and protected. Wood on Nuisances, chapter 25.
We concur in the finding of the Chancellor that “ Isenhood Bayou ” and the canal used by the defendants as a floatway for their logs are in' the main identical. It is, we think, probable that in many parts of the canal departures have been made from the channel.of the bayou. But that it was formed by digging out and straightening the old bayou is established by the decided preponderance of the evidence, The appellants cannot complain of the form of the decree. It is to their advantage and not prejudice that it is so drawn as to permit them to use their canal to the greatest possible extent without infringing upon the right of complainants to have free drainage. The exercise of ordinary prudence and watchfulness by the defendants will enable them to keep within the terms of the decree by opening the channel whenever it is necessary to permit the escape of the waters in its rear ; if they in the honest attempt to obey the decree cannot use their locks and gates without endangering the property of others, they can evade all danger and responsibility by removing them from the channel and permitting the unobstructed flow of the water, which the complainants are entitled to require if protection can be secured in no other manner.

Tfie deoree is affirmed.